-


                             UNITED STATES DISTRICT COURT                                FILED
                             FOR THE DISTRICT OF COLUMBIA                                AUG 2 5 2010
                                                                                   Clerk. U.S. District & Bankruptcy
                                             )                                    Courts for tile District of Columbia
Antonio Colbert,                             )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )        Civil Action No.
                                             )
Social Security Administration,              )
                                             )
       Defendant.                            )
                                             )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case for lack of subject matter jurisdiction.

       In two separately submitted complaints consolidated into this single action, plaintiff, a

District of Columbia resident, sues the Social Security Administration ("SSA") for alleged

harassment. In his complaint received on July 12, 2010, plaintiff alleges that employees of

defendant's office in Cincinnati, Ohio, have "systematically harrassed [sic] me" to maintain

social security benefits that apparently were court ordered. Compl. at 1. In his subsequent

complaint received on August 2, 2010, plaintiff alleges that for eight years, SSA employees have

"harrassed [sic] me unconditionally and assasinated [sic] my character!" Compl. at 2. He seeks

a total of $600,000 in damages.

       A claim for monetary damages against the United States, including its agency

components, is cognizable under the Federal Tort Claims Act ("FTCA"), 28 U.S.c. §§ 2671 et

seq. Such a claim is maintainable, however, only after the plaintiff has exhausted his
                                                                                                   • •




administrative remedies by "first present[ing] the claim to the appropriate Federal agency.... "

28 U.S.C. § 2675. This exhaustion requirement is jurisdictional. See GAF Corp. v. United

States, 818 F.2d 901,917-20 (D.C. Cir. 1987); Jackson v. United States, 730 F.2d 808, 809 (D.C.

Cir. 1984); Stokes v. Us. Postal Service, 937 F. Supp. 11, 14 (D.D.C. 1996). Plaintiff has not

indicated that he exhausted his administrative remedies. The case therefore will be dismissed.

See Abdurrahman v. Engstrom, 168 Fed.Appx. 445,445 (D.C. Cir. 2005) (per curiam) ("[T]he

district court properly dismissed case [based on unexhausted FTCA claim] for lack of subject

matter jurisdiction."). A separate Order of dismissal accompanies this Memorandum Opinion.




                                            Unite    tates DIstnct Judge
Date: August   It;   ,2010




                                                2